Citation Nr: 0800499	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Whether the grant of apportionment of the veteran's benefits 
to his spouse was proper.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO, which 
granted apportionment of the veteran's non-service-connected 
pension benefits to his spouse.  The veteran disputes the 
apportionment.

The Board notes that, in his September 2005 substantive 
appeal, the veteran raised the issue of entitlement to waiver 
of a $900.00 overpayment related to the RO's decision 
granting apportionment.   This matter has not been further 
developed for appeal, and is therefore REFERRED to the RO for 
such further action as may be appropriate.  

REMAND

Initially, the Board observes that a claim for apportionment 
is a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2007).  Here, after receiving the veteran's January 
2004 notice of disagreement, the RO did comply with § 19.101 
by furnishing a copy of the statement of the case to the 
veteran and his spouse.  However, after receiving the 
veteran's September 2005 substantive appeal, the RO did not 
comply with § 19.102 by furnishing a copy of the veteran's 
substantive appeal to his spouse.  

The Board further notes that the Veterans Claims Assistance 
Act (VCAA) requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[holding that a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Because a claim for apportionment is a contested claim, both 
the veteran and the appellant should be provided with a 
proper VCAA notice letter.  Here, in December 2003, the RO 
only provided a financial status questionnaire to the spouse 
and a letter to the veteran notifying him of his spouse's 
claim with a financial questionnaire enclosed.  The Board 
notes that the financial status questionnaire sent to the 
veteran and his spouse in December 2003 does not satisfy the 
notice requirements of the VCAA.  They were not informed of 
the information and evidence necessary to substantiate an 
apportionment claim, of the evidence VA would provide or 
obtain, and were not instructed to provide all of the 
evidence in their possession pertaining to the claim.  
Pursuant to 38 C.F.R. § 3.159 (b)(1), a proper VCAA notice 
letter must include such information.  Because the December 
2003 financial status questionnaire did not address this 
information, a VCAA letter must be sent to the veteran and 
his spouse in order to correct this deficiency in required 
notice.

Accordingly, the case is remanded to the Appeals Management 
Center (AMC) for the following actions:

1.  Provide the veteran and his spouse 
with a notice letter relating to the 
spouse's apportionment claim which 
complies with the requirements of the 
VCAA.

2.  Provide the veteran's spouse with a 
copy of the veteran's September 2005 
substantive appeal.

3.  Thereafter, and after undertaking any 
additional development warranted by the 
response(s) of the parties, readjudicate 
the claim.  Both the veteran and his 
spouse should be provided with a 
supplemental statement of the case and 
both should be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to ensure due process of law. 
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case. The 
veteran and the claimant/spouse need take no action unless 
otherwise notified.  Both have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 

